Citation Nr: 1127112	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  05-01 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU) on an extra-schedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from March 1981 to October 1983 and from November 1983 to December 1988.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office in Salt Lake City, Utah.    

A July 2010 Board decision denied the appeal for TDIU on a schedular basis and remanded the appeal for TDIU on an extra-schedular basis.


FINDING OF FACT

The Veteran is currently employed; his service-connected disabilities do not prevent the Veteran from engaging in substantially gainful employment.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU on an extra-schedular basis have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.16(b) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA  has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

In July 2004 the RO sent a letter to the Veteran which advised him of the VCAA, including the types of evidence and/or information necessary to substantiate his claim and the relative duties upon himself and VA in developing his claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

As to the duty to assist, VA has associated with the claims folder the Veteran's VA medical records and private medical records.  The Veteran has been provided VA medical examinations. The Veteran has been provided a hearing before a Veterans Law Judge.  The Veteran has not asserted, and the record does not indicate, that there are any additional pertinent records obtainable.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal.

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The Veteran asserts that he is unable to obtain or maintain substantially gainful employment as a result of the severity of his service-connected disabilities.

In July 2010, the Board denied the Veteran's claim for TDIU on a scheduler basis because the Veteran did not meet the necessary minimum percentage requirements for the assignment of a TDIU set forth in 38 C.F.R. § 4.16(a).  Nevertheless, the Board found that there was some evidence to support a TDIU claim on an extraschedular basis.  The authority to assign extraschedular ratings has been specifically delegated to the Under Secretary for Benefits and the Director of the Compensation and Pension Service, and not the Board.  Where the Board finds entitlement to an extraschedular evaluation may be warranted, the proper course of action is to raise the issue and remand it for the proper procedural actions outlined in 38 C.F.R. § 3.321(b)(1) and 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).  Accordingly, the case was remanded for such consideration in the first instance.  In March 2011 the Director Compensation and Pension Service determined that entitlement to TDIU was not warranted under 38 C.F.R. § 4.16(b).  The development on remand having been accomplished, the question before the Board is whether the Veteran is entitled to a TDIU on an extraschedular basis.

Based upon the evidence of record, the Board finds that a TDIU on an extraschedular basis is not warranted in this case.

VA regulations specifically provide that if a Veteran is unemployable by reason of his service-connected disabilities, occupational background and other related factors, an extraschedular total rating may be assigned on the basis of a showing of unemployability alone.  38 C.F.R. § 4.16(b). 

For a TDIU on an extra-schedular basis the record must reflect some factor, which takes this case outside the norm.  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Service connection is in effect for a low back disability, rated as 40 percent disabling; a left leg disability, rated as 10 percent disabling; and a right shoulder disability, rated as 10 percent disabling, for a combined schedular rating of 50 percent.    

On his June 2004 claim form the Veteran reported that he had completed three years of college.  He had work experience as a bus driver, a policeman and a beautician.  He stated that he last worked in 1999.

The Veteran pointed out on his January 2005 substantive appeal that he was unable to engage in prolonged sitting, standing, walking, or engage in rigorous activities.  He also stated that he could not lift over 20 pounds, bend, twist, or raise his arms over his shoulders.  He further stated that his pain medication for his service-connected back disability made him drowsy.  He asserted that no regular employer would consider him for employment due to his limitations and medications.

On VA examination in September 2009 the Veteran stated that he worked 10 to 20 hours a week serving papers for the courts.  He drove to people's homes and walked to their door to serve them papers.  Most of the work was driving.  The Veteran asserted that he could not do the job 40 hours a week because driving made his back flare up.  He stated that he did no exercise.  He reported that vacuuming hurt his back and that he could not do yard work.  The examiner noted that the Veteran would have difficulty with manual labor and that it appeared that he would also have difficulty with prolonged sitting because of his back.

The Board recognizes that the Veteran has significant service-connected disability that interferes with employment.  The Board also recognizes that the Veteran does not have a traditional 40-hour-a-week job and that the September 2009 VA examiner stated that the Veteran could not engage in manual labor and apparently had difficulty with prolonged sitting.  With regard to the VA examiner's statements, the record indicates that the Veteran has a job that does not require manual labor and that the Veteran should be able to control the amount of time he remains sitting.  Additionally, the fact remains that the Veteran has reported working up to 20 hours a week.  The record shows that the Veteran is capable of performing the mental and physical acts required by employment.  Although the Veteran does not work full time, his 50 percent rating for his service-connected disabilities reflects that he will have some difficulty with employment.  In this case the evidence does not show that there are factors outside of the norm that indicate that the Veteran is unemployable due to his service-connected disabilities.  Accordingly, the preponderance of the evidence is against the Veteran's claim and a total rating based on individual unemployability due to service-connected disability on an extra-schedular basis is not warranted.



							(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a total rating based on individual unemployability due to service-connected disabilities on an extra-schedular basis is denied.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


